Citation Nr: 1136137	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-35 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine with mild right lower extremity lumbar radiculopathy and moderate mechanical low back pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel

INTRODUCTION

The Veteran served on active duty from August 1978 to December 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The Veteran testified at a January 2010 Travel Board hearing; the hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development in April 2010.  Development has been completed and the case is once again before the Board for review.


FINDING OF FACT

Degenerative disc disease of the lumbar spine with mild right lower extremity lumbar radiculopathy and moderate mechanical low back pain is not etiologically related to active service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine with mild right lower extremity lumbar radiculopathy and moderate mechanical low back pain was not incurred in or aggravated by active service and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA has met its duty to notify and assist the Veteran in this case.  In a November 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The November 2007 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, VA examinations, lay statements, and a Board hearing transcript have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations to address his claim in November 2007 and August 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and contain a clear opinion as to etiology of the Veteran's claimed disability along with reasons and bases for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010). 

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records show that the Veteran complained of neck and upper back pain in service.  Clinical notes dated in January 1980 show that the Veteran complained of being too tall for work aboard the ship.  He reported having trouble walking down passageways.  He had to bend over while working and he was too tall for the sleeping racks.  His height was measured at 78 1/4 inches, and he was noted to be at the maximum height standard.  The Veteran indicated that he wished to stay in the Navy but wanted to be transferred to shore duty where his height would not be an issue.  A January 1980 memorandum from the senior medical officer noted that, due to his height, the Veteran had difficulty negotiating the passageways aboard ship.  He suffered constantly from a sore neck and upper back because of the necessity of bending over as he negotiated passageways.  He also had difficulty resting or sleeping because the racks were too small.  The senior medical officer opined that this was a marked hardship and recommend that the Veteran be assigned for non-shipboard duty or duty which was more appropriate to his height.  A November 1982 clinical note shows that the Veteran was seen for low back pain after lifting heavy objects the day prior.  The Veteran was assessed with low back strain.  The Veteran was seen for a follow-up based on height limitations in November 1982.  It appears that the Veteran again requested to be assigned to non-shipboard duty based on his height.  A December 1982 separation examination did not reflect any complaints related to the back or lumbar spine.  A September 1984 enlistment examination is also associated with service treatment records and does not reflect any complaints or diagnoses related to the back or lumbar spine.  

Medical evidence of record shows that the Veteran has a current diagnosis of lumbar degenerative disc disease with radiculopathy.  

VA and private treatment reports show that the Veteran sustained a work-related, post service back injury in 1990 with continued complaints of low back pain since that time.  

A February 1993 note from Dr. M.R. at Granada Chiropractic Center shows that the Veteran sustained an accident in June 1990.  He had continuing complaints of low back pain and discomfort.  While his condition limited his ability to return to his job at Sea Ray Boats, it was noted that he may be a candidate for vocational rehabilitation.  

An October 1993 letter from the Veteran's physical therapist to his physician shows that the Veteran had been "plagued with recurrent back pain since May of 1990, when he indicated he was injured while working, following extensive lifting and bending."  He had recurrent and intermittent pain since then and he was out of work at that time because of the severity of his back discomfort.  

A July 2007 VA orthopedic consultation shows that the Veteran's outside medical records were reviewed and scanned into the VA system.  The Veteran was referred by Dr. M.R., a chiropractor, for low back pain.  At that time, the Veteran described a low back injury while working at Sea Ray Boats in May 1990.  He reported that he was lifting hatches and stated that he pulled some muscles.  He initially took three days off of work and was sent to Dr. M.R. for evaluation and treatment.  X-rays were obtained and the Veteran continued to be treated over the next two months.  The Veteran's pain eventually eased up but then flared again five months later at which point he returned to Dr. M.R. for treatment.  In September 1991, the Veteran was seen by Dr. S.S., a chiropractor.  He was working at Daytona Plastics at that time and took a week off of work.  In August 1992, while the Veteran was undergoing manipulation by Dr. M.R., he heard a crack in his back and had the onset of left leg pain.  The Veteran began treatment at the Spinal Rehabilitation Center in October 1992 and was seen for physical therapy three times a week.  The Veteran's low back pain improved in approximately ten weeks but pain moved to the upper portion of his back.  The Veteran came to VA for further evaluation.   The Veteran was sent for an MRI.  Some radicular symptoms were noted.  The Veteran was found to have severe spinal stenosis and possibly an L5 - S1 disc herniation at that time.  

July 2007 VA neurological examination completed the same day as his orthopedic consultation shows that the Veteran presented with a history of having sustained an injury to his lower back when he bent over to pick up 80 pounds, the first episode occurring in June 1990.  Initially, the Veteran had back pain with radiation to the leg.  The Veteran's diagnoses included lumbar spondylosis, severe spinal stenosis, and bilateral lumbosacral radiculopathy.  

A September 2007 VA treatment reported noted that the Veteran had a long history of lower back pain since 1978 and right lower extremity pain since the early 1990s.

In an October 2007 letter from the Veteran's chiropractor, Dr. S.S., he stated that the Veteran first presented to his office in September 1991 for examination and treatment for low back injuries sustained while in the U.S. Navy.  He was seen for three visits in 1991, one visit in 1992, and four visits in 1996.  

During a November 2007 VA authorized examination, the Veteran described a low back injured which occurred while he was stationed aboard the USS Saratoga in 1979.  The Veteran reported that he was working on a valve when it was released.  He caught the heavy weight of the valve, sustaining a twisting injury to the low back.  He reported that he was put on profile and was treated with medication.  The Veteran related an additional history of developing back pain in the lower lumbar region in the 1990s while working for Sea Ray Boats.  At that time, the Veteran was treated with conservative management with therapy and medication and underwent an MRI that documented degenerative disc disease with spinal stenosis.  At the time of the examination, the Veteran was followed at VA for acute right lower extremity lumbar radiculopathy.  The claims file was reviewed.  The VA examiner stated that service treatment records documented a report to sick call for an acute soft tissue injury to the low back; however, follow-up reports and discharge records were silent for persistent complaints of back pain.  Post-service records document a June 1990 injury but did not give a specific mechanism of injury.  

A physical examination was completed and x-rays were reviewed.  The Veteran was diagnosed with lumbar degenerative disc disease with mild right lower extremity lumbar radiculopathy and moderate mechanic low back pain.  Based on the Veteran's history, a review of the claims file, and the Veteran's examination, the VA examiner opined that the Veteran's intervertebral disc syndrome with right lower extremity radiculopathy and moderate low back pain was not caused by or a result of trauma while in service, but was most likely caused by or a result of his injury pattern in the 1990s and his treatments 10 years following his discharge from service.  The VA examiner found that the Veteran's lumbar spine disorder was unrelated to the Veteran's tour of duty.  He had a significant silent interval post service for any form of treatment of his back.  From his limited post-service records and the indication of a Worker's Compensation injury in 1990 with an assigned permanent impairment rating from that injury in 1992, it was felt that the Veteran's current existing intervertebral disc disease, mechanical low back pain, and right lower extremity pain was most likely cause by or a result of his Workers' Compensation injury as opposed to a soft tissue injury for which he reported to sick call while in service. 

Dr. A.W.G. provided an opinion in an October 2008 orthopedic evaluation.  He noted that the Veteran initially developed back pain in 1979 while in the Navy.  The Veteran reported that he was working on a valve aboard a Navy ship when it let loose.  He stated that he caught the weight and felt something at that time in his back.  The Veteran reported that following this incident, he developed severe back pain and was treated on bed rest for three days.  He stated that since this time, he had episodes of severe pain approximately one or two times a year.  He stated after 1989, he was having more consistent pain.  He stated that his first MRI scan in 1992 revealed a herniated disc and spinal stenosis.  He stated that he was offered a medical discharge from the Navy which he did not take.  The Veteran stated that, then, in 1996 while working for Sea Ray Boats, he had a Worker's Compensation claim secondary to his back.  Dr. A.W.G. stated that he believed that the Veteran's lumbar spine condition was directly related to his service-connected injury of 1979.

In a October 2008 Functional Capacity Evaluation, the Veteran reported sustaining back injuries in 1979 while in the Navy, and in 1989 while working at Sea Ray Boats.  The Veteran reported that he was unable to work since 2006 due to his back problems. 

The Veteran submitted a second June 2009 opinion from Dr. A.W.G.  He noted that the Veteran was evaluated for low back pain in November 1982.  He also noted that the Veteran was evaluated in January 1980 because he was too tall for work aboard the ship.  Dr. A.W.G. stated that he still believed that the Veteran's lumbar spine condition was directly related to his service-connected injury.  He also stated that he believed that the Veteran's extenuating circumstances of being very large and tall and working for the Navy also contributed to his condition.  He stated at six feet and six inches in height, working on a naval ship certainly would create excessive bending and stooping that would additionally injure the Veteran's lumbar spine. 

The Veteran submitted a lay statement from his ex-wife who stated that she met the Veteran in October 1981 while she was a corpsman at the Naval Hospital.  The Veteran was stationed at the ship yard at that time.  She indicated that he should have been on the USS Saratoga for another tour, but his height made it very difficult for him to maneuver about the ship.  She reported that the Veteran had back issues from the time they met.  In another lay statement, M.C.A. described the Veteran's current back symptoms and radicular symptoms.  

In various lay statements, and during the Veteran's January 2010 Travel Board hearing, the Veteran described an injury to his back which occurred in 1979 while he was stationed aboard the USS Saratoga.  He stated that he was removing a fire main valve from overhead when the valve broke free.  He caught the valve, which was quite heavy, and felt pain shoot through his lower back.  He reported that he was subsequently put on three days bed rest.  He reported that since then, episodes of back pain would reoccur once or twice a year.  The Veteran indicated that he was offered a medical discharge later in service for his back, and that he was made aware of the fact that he was actually too tall for shipboard duty.  He indicated that he requested to finish his contract, and requested shore duty.   The Veteran reported that he was put on light duty several times in service due to his back.  The Veteran described his current back problems, and indicated that his physician who provided medical opinions in support of his claim was aware of a Worker's Compensation back injury that occurred around 1989.  

Because neither of the October 2008 or June 2009 medical opinions from Dr. A.W.G. acknowledged the occurrence of a post-service back injury in June 1990, prior to the Veteran's 1992 MRI finding of spinal stenosis, the Board remanded the case for a new VA examination in August 2010 for clarification. 

An August 2010 VA examination included a review of the claims file.  The VA examiner noted the Veteran's reports as to the injury sustained while working with a heavy fire valve.  He also noted the Veteran's post-service back injury in 1990.  A physical examination was completed and x-rays were reviewed.  The VA examiner opined that the Veteran's lumbar degenerative disc disease with mechanical low back pain, mild spinal stenosis, and right lower extremity radiculopathy was not caused by or a result of a low back lifting injury aboard the USS Saratoga in 1979.  The VA examiner reasoned that the Veteran's low back injury in service was a soft tissue injury and resolved without residuals based on a normal exit physical and a significant silent interval between the Veteran's discharge and his next injury pattern which occurred in 1990.  The Veteran's 1990 Worker's Compensation injury was a permanent impairment injury with documentation of spinal stenosis two years after this injury pattern.  He stated that the cause of spinal stenosis was most likely an expected outcome of age based on current orthopedic literature.  He reasoned that when spinal stenosis is associated with an injury pattern, it is also associated with lumbar fractures or significant spinal injury, which was not the case with this Veteran.  Therefore, he opined that degenerative disc disease with spinal stenosis was an expected outcome of aging.  He noted that Dr. A.W.G.'s opinion was flawed as he did not take the Veteran's 1990 injury into consideration as a contributing factor to the Veteran's degenerative disc disease.  He noted that Dr. A.W.G.'s statement, that the Veteran was too tall for ship duty, was not supported by current literature.  In that regard, the VA examiner stated that there was not a higher incidence of accelerated disc disease based on height alone as a contributing factor in current industrial literature.  Based on the Veteran's history, a review of the records, and the above discussion, the VA examiner concluded that the Veteran's in-service injury did not contribute to his current lumbar disc disease with spinal stenosis.  

The objective medical evidence in this case shows that the Veteran had a single complaint of low back pain in service in November 1982.  This is demonstrated by findings in service treatment records.  Service treatment records also show that the Veteran was also evaluated for "upper back" and neck pain secondary to his height while stationed aboard the USS Saratoga.  

The Board notes that arthritis of the lumbar spine did not manifest to a compensable degree within one year of the Veteran's separation from service.  Therefore, presumptive service connection is not warranted.  

The objective medical evidence in this case shows that the Veteran had a post-service work-related injury in 1990 and had consistent complaints of back pain since that time.  The earliest post-service treatment records dated in 1993 document a back injury which occurred in 1990 while the Veteran was working at Sea Ray Boats.  VA orthopedic and neurological consultations dated in July 2007 noted that the Veteran's outside medical records were reviewed and scanned into the VA system.  These also document complaints of back pain, the first episode of which was noted to have occurred in 1990.  VA and private treatment records describe the Veteran's documented back treatment since 1990.  

The Veteran has provided additional lay evidence in which he consistently describes an earlier in-service back injury occurring in 1979, which is not documented in the service treatment records.  He described having back pain since 1979.  The Veteran's ex-wife also reported that the Veteran had back problems since the time they met in 1981. 

In addressing the lay evidence in this case, the Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board finds that the Veteran is competent to describe a low back injury which occurred in 1979 and to identify symptomatology since service.  Similarly, his ex-wife is competent to state that the Veteran has had back issues since 1981.  The Board finds, however, that the Veteran's statements in this case are not entirely credible.  In that regard, service treatment records do not reflect an injury which occurred in 1979, despite the Veteran's claim that he was put on profile for such an injury.  The Board does note that the Veteran is shown to have had upper back pain in service as well as low back strain in 1982.  However, although the Veteran reported continuing back symptomatology since 1979, his separation examination fails to note any back problems, and VA and private treatment reports dated in 1993 and 2007 indicate that the Veteran had the initial onset of back pain following a 1990 post-service back injury.  The Board notes that while the Veteran's ex-wife's recollections regarding back issues in service may be credible, she fails to indicate whether the Veteran's in-service back issues were related to his upper or lower back.  Further, while she does note that he had recurring lower back pain over the years, she does not indicate the time frame for such complaints and the record clearly documents such complaints only from 1990.  Even if her statement is offered in support of the Veteran's assertion of continuous low back symptoms since service, the Board finds that her statement to be of lessened probative weight in light of the negative separation examination, lack of documented complaints for many years after service, and the early 1990's and later reports made for treatment purposes of recurrent low back pain only since the 1990 work injury.  In light of the foregoing, the Board finds that more weight should be afforded to the objective medical evidence in this case.  

The record also includes conflicting medical opinions.  A November 2007 VA authorized examination and a August 2010 VA examination show that the Veteran's currently diagnosed lumbar degenerative disc disease with radiculopathy and mechanical low back pain was not caused by or a result of a low back injury in service.  The August 2010 VA examiner further found that the Veteran's height and related complaints did not contribute to his degenerative disc disease, but that his age did.  In contrast, Dr. A.W.G. provided October 2008 or June 2009 opinions which related the Veteran's current back disorder to an in-service injury.  Further, in his June 2009 opinion, Dr. A.W.G. indicated that the Veteran's circumstances of being large and tall while working in the Navy contributed to his lumbar spine condition.  

According to the United States Court of Appeals for Veterans Claims (Court or CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, the Board finds that the November 2007 and August 2010 VA opinions provide the most probative evidence of record with respect to the etiology of the Veteran's claimed back disorder.  Both VA examiners had the opportunity to review the claims file and cited relevant records contained therein.  The medical evidence reviewed and discussed by the examiners was factually accurate.  Based on all the evidence and on their expertise, both VA examiners found that the Veteran's current back disorder was not related to incidents in service.  In that regard, both VA examiners found that the Veteran had a soft tissue injury in service which resolved without residuals in accordance with a separation examination report.  There was an interval of about 10 years for which the Veteran was not treated for his back following discharge.  Finally, post-service records document a 1990 post-service back injury which resulted in a permanent impairment rating for Worker's Compensation in 1992.  The November 2007 VA examiner found that the 1990 injury was more likely the cause of the Veteran's current back disability while the August 2010 VA examiner found that age was a primary factor.  The August 2010 VA examiner also found nothing in industrial literature studies to account for an accelerated incidence of disc disease based on height.  The VA examiners in this case, provided fully articulated opinions and provided sound reasoning for these opinions consistent with findings from the record.  

In contrast, neither of Dr. A.W.G.'s opinions address the Veteran's post-service back injury which occurred in 1990.  Although the Veteran testified at a hearing in January 2010 that Dr. A.W.G was aware of his post-service injury, it is significant to note that it is not even mentioned in either letter.  In fact, in his October 2008 opinion, Dr. A.W.G. incorrectly noted that the Veteran had a "1996" back injury while working at Sea Ray Boats, after a 1992 MRI scan in 1992 revealed a herniated disc and spinal stenosis; when, in fact, the Veteran's injury at Sea Ray Boats occurred in 1990 prior to his MRI scan.  The Board emphasizes, in this case, that medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Although Dr. A.W.G. addressed findings from the Veteran's service treatment records in his June 2009 opinion; he again failed to address the Veteran's intercurrent back injury which occurred in 1990.  In light of the foregoing; the Board finds that Dr. A.W.G.'s opinions are less probative in this case.  

The Board finds that the November 2007 and August 2010 VA opinions provide the most probative evidence of record with respect to the etiology of the Veteran's claimed back disorder.  Both VA examiners found that the Veteran's current low back disorder was not related to an in-service injury.  As the competent and credible medical evidence of record fails to establish a nexus between the Veteran's currently diagnosed degenerative disc disease of the lumbar spine with mild right lower extremity lumbar radiculopathy and moderate mechanical low back pain and service, the Board finds that service connection is not warranted.  

The preponderance of the evidence is against finding that the Veteran has degenerative disc disease of the lumbar spine with mild right lower extremity lumbar radiculopathy and moderate mechanical low back pain etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for degenerative disc disease of the lumbar spine with mild right lower extremity lumbar radiculopathy and moderate mechanical low back pain is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


